     Case 1:17-cv-01610-NONE-JLT Document 60 Filed 10/14/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7
                                      UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9

10

11    DAVID LEE BROCK,                                  No. 1:17-cv-01610-NONE JLT (PC)

12                                                      ORDER ADOPTING FINDINGS AND
                         Plaintiff,                     RECOMMENDATIONS TO GRANT IN
13                                                      PART DEFENDANTS’ MOTION TO
             v.                                         DISMISS AND MOTION TO STRIKE
14
      TUOLUMNE COUNTY SHERIFF’S                         (Docs. 51, 52, 56, 59)
15
      OFFICE, et al.,
16
                                                        FOURTEEN-ONE-DAY DEADLINE
17                       Defendants.

18

19          Plaintiff has filed this civil rights action seeking relief under 42 U.S.C. § 1983. The

20   matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and

21   Local Rule 302.

22          On September 10, 2020, the assigned magistrate judge issued findings and

23   recommendations recommending that defendants’ June 11, 2020 motion to dismiss (Doc. 51) and

24   plaintiff’s June 30, 2020 motion to strike (Doc. 52) be denied as moot and that defendants’ July

25   29, 2020 motion to dismiss (Doc. 56) be granted in part with plaintiff’s failure-to-protect claim

26   being allowed to proceed against defendants Sergeant Ransom, Sergeant McNeil, and the Doe

27   Defendant, plaintiff’s failure-to-protect claim against Deputy Smith being dismissed with

28
     Case 1:17-cv-01610-NONE-JLT Document 60 Filed 10/14/20 Page 2 of 2


 1   prejudice, plaintiff’s failure-to-protect claim against Deputy Stallings, Deputy Hurtado, Deputy

 2   Long, Deputy Richards, and Deputy Lee being dismissed without prejudice, and defendants’

 3   motion to strike being denied as moot. Those findings and recommendations were served on all

 4   parties and contained notice that any objections thereto were to be filed within fourteen days. No

 5   objections to the findings and recommendations have been filed.

 6          The court has reviewed the file and finds the findings and recommendations to be

 7   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

 8   ORDERED that:

 9          1. The findings and recommendations filed September 10, 2020 (Doc. No. 59), are

10   adopted in full; and

11          2. Defendants’ June 11, 2020 motion to dismiss (Doc. 51) and plaintiff’s June 30, 2020

12   motion to strike (Doc. 52) are denied as moot;

13          3. Defendants’ July 29, 2020 motion to dismiss (Doc. 56) is granted in part as follows:

14                  a. Plaintiff’s failure-to-protect claim shall proceed against Sergeant Ransom,

15          Sergeant McNeil, and the Doe Defendant;

16                  b. Plaintiff’s failure-to-protect claim against Deputy Smith is dismissed with

17          prejudice;

18                  c. Plaintiff’s failure-to-protect claim against Deputy Stallings, Deputy Hurtado,

19          Deputy Long, Deputy Richards, and Deputy Lee is dismissed without prejudice;

20                  d. Defendants’ motion to strike is denied as moot; and
21          4. Defendants shall file an answer to plaintiff’s Fourth Amended Complaint within

22   fourteen days from the date of this order.

23   IT IS SO ORDERED.
24
        Dated:     October 13, 2020
25                                                     UNITED STATES DISTRICT JUDGE
26
27

28
                                                      2
